203 Md. 676 (1953)
100 A.2d 803
LEWIS
v.
WARDEN OF MARYLAND PENITENTIARY
[H.C. No. 20, October Term, 1953.]
Court of Appeals of Maryland.
Decided December 4, 1953.
*677 Before SOBELOFF, C.J., DELAPLAINE, COLLINS, HENDERSON and HAMMOND, JJ.
HENDERSON, J., delivered the opinion of the Court.
This is an application for leave to appeal from the denial of a writ of habeas corpus. Petitioner was convicted in the Circuit Court for Caroline County upon an indictment containing counts of larceny and receiving stolen goods. Nol pros was entered to the first count and there was a plea of guilty to the second. Petitioner was sentenced to eight years. He contends that he was erroneously sentenced under the first count. The record does not support the contention, and in any event the sentence under the second count would be effective. Cf. Bowen v. Warden, 201 Md. 649, 92 A.2d 384. He also alleges that the commitment erroneously shows conviction on the first count. If true, this would call for correction of the commitment but not for his release. Justice v. Warden, 203 Md. 651, 97 A.2d 906.
Petitioner also contends that his arrest was illegal, that he was held in jail an unreasonable length of time before trial, and that there was "fraud, collusion and trickery" on the part of the State. On the first two points we have held repeatedly that they cannot be reviewed on habeas corpus. On the last point, the petitioner does not supply any details of the charge nor any proof. Cf. Hickman v. Warden, 203 Md. 668, Edwards v. Warden, 198 Md. 686, 85 A.2d 49; Peoples v. Warden, 198 Md. 688, 84 A.2d 695.
Application denied, with costs.